UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-1776 Name of Registrant: Vanguard Wellesley Income Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2010  September 30, 2011 Item 1: Reports to Shareholders Annual Report | September 30, 2011 Vanguard Wellesley ® Income Fund > Vanguard Wellesley Income Fund returned about 5% for the fiscal year ended September 30, 2011. > The fund’s result modestly trailed that of its benchmark but surpassed the average return of its peer funds. > The stock portion of Wellesley’s portfolio provided a major boost, as it easily outperformed the overall U.S. stock market. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 Fund Profile. 11 Performance Summary. 13 Financial Statements. 15 Your Fund’s After-Tax Returns. 32 About Your Fund’s Expenses. 33 Trustees Approve Advisory Agreement. 35 Glossary. 36 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended September 30, 2011 Total Returns Vanguard Wellesley Income Fund Investor Shares 4.86% Admiral™ Shares 4.90 Wellesley Composite Index 5.41 Mixed-Asset Target Allocation Conservative Funds Average 0.88 Wellesley Composite Index: Weighted 65% bonds and 35% stocks. For bonds: Lehman U.S. Long Credit AA or Better Bond Index through March 31, 2000, and Barclays Capital U.S. Credit A or Better Bond Index thereafter. For stocks: 26% S&P 500/Barra Value Index and 9% S&P Utilities Index through June 30, 1996, when the utilities component was split into the S&P Utilities Index (4.5%) and the S&P Telephone Index (4.5%); as of January 1, 2002, the S&P Telephone Index was replaced by the S&P Integrated Telecommunication Services Index; as of July 1, 2006, the S&P 500/Barra Value Index was replaced by the S&P 500/Citigroup Value Index; as of August 1, 2007, the three stock indexes were replaced by the FTSE High Dividend Yield Index. Mixed-Asset Target Allocation Conservative Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance September 30, 2010 , Through September 30, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Wellesley Income Fund Investor Shares $21.60 $21.82 $0.823 $0.000 Admiral Shares 52.34 52.86 2.029 0.000 1 Chairman’s Letter Dear Shareholder, Vanguard Wellesley Income Fund returned about 5% for its fiscal year ended September 30, 2011, modestly trailing its benchmark, the Wellesley Composite Index, but far ahead of the average return of its peer funds. Wellesley’s advisor, Wellington Management Company, llp , managed a portfolio of bonds and stocks that performed well considering the fund’s exposure to an often volatile stock market. While overall returns from stocks were barely above water for the 12-month period, the fund’s equity portfolio, which makes up about one-third of fund assets, gained close to 6%, while its stock benchmark, the FTSE High Dividend Yield Index, rose nearly 7%. Wellesley’s bond portfolio, which makes up about two-thirds of the fund, returned about 4%, slightly behind its benchmark, the Barclays Capital U.S. Credit A or Better Bond Index. Wellesley’s 30-day SEC yield for Investor Shares rose to 3.26% (as of September 30) from 2.81% a year earlier, while the yield for Admiral Shares rose to 3.32% from 2.86%. The rise in yields reflected rising corporate dividend payments. 2 A swift change in sentiment weighed on stock prices Global stock markets rallied through the first half of the fiscal year as corporate earnings surged and the economic recovery seemed to be gathering steam. In the second half, however, stock prices tumbled as economic indicators took a turn for the worse and U.S. and European policymaking strife dominated the headlines. (Standard & Poor’s, the ratings agency, downgraded the U.S. credit rating, in large part because of the political gridlock on display during the debt-ceiling debate. Vanguard’s confidence in the “full faith and credit” of the U.S. Treasury remains unshaken.) The U.S. stock market’s second-half weakness sapped its first-half strength. The broad market returned 0.31% for the full 12 months. International stocks, which gained less at the start of the year and lost more at the end, returned –10.81% in U.S. dollars. Bond prices rallied as optimism faded The stock market’s pattern of strength and weakness was inverted in the bond market. Early in the year, bond prices retreated, consistent with investor optimism about economic growth. Later in the year, as optimism gave way to anxiety, bond prices surged, driving yields to remarkable lows. At the end of September, the yield Market Barometer Average Annual Total Returns Periods Ended September 30, 2011 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 0.91% 1.61% -0.91% Russell 2000 Index (Small-caps) -3.53 -0.37 -1.02 Dow Jones U.S. Total Stock Market Index 0.31 1.75 -0.57 MSCI All Country World Index ex USA (International) -10.81 0.52 -1.57 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 5.26% 7.97% 6.53% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 3.88 8.08 5.01 Citigroup Three-Month U.S. Treasury Bill Index 0.11 0.19 1.61 CPI Consumer Price Index 3.87% 1.22% 2.26% 3 of the 10-year U.S. Treasury note, a benchmark for longer-term interest rates, stood at 1.93%. Bond indexes recorded impressive returns, though it’s worth noting that shrinking yields imply lower returns on prospective investments. The yields of money market instruments hovered near zero, as they have since December 2008, when the Federal Reserve cut its target for short-term interest rates to between 0% and 0.25%. Toward the end of the period, the Fed indicated that it expected to maintain this exceptionally low target at least through mid-2013. The fund’s bond performance was slightly behind its yardstick Wellesley Income Fund seeks to provide a high, sustainable level of current income along with the potential for long-term capital appreciation. The fund’s longtime advisor, Wellington Management Company, invests in both high-quality bonds and dividend-paying stocks in a mix that changes modestly as the fund’s holdings fluctuate in value and the advisor repositions the portfolio. For the recently concluded fiscal year, the advisor maintained a bond allocation within a few percentage points of 60%. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Wellesley Income Fund 0.28% 0.21% 0.85% The fund expense ratios shown are from the prospectus dated January 27, 2011, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2011, the fund’s expense ratios were 0.25% for Investor Shares and 0.18% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2010. Peer group: Mixed-Asset Target Allocation Conservative Funds. 4 The fund’s fixed income portfolio returned about 4%, slightly less than its bond benchmark. The fund’s bond performance was also well below that of the overall U.S. bond market, which was powered by a rally in U.S. Treasury securities. The fund, which emphasizes corporate bonds rather than federal government debt to generate income, held bonds in the insurance, industrial, electric, and taxable municipal bond sectors that detracted slightly from returns relative to the benchmark. The fund also maintained a smaller allocation to non-U.S. fixed income securities compared to the benchmark. Many foreign bonds have offered higher yields than their U.S. counterparts, attracting interest from investors worldwide. Wellesley’s stock holdings outperformed the overall market Wellesley’s stock portfolio, which made up about 36% of fund assets at the end of the period, returned 5.6%. That result was far above the overall U.S. stock market’s return of less than 1%, but it trailed the performance of the fund’s equity bench- mark by a bit more than 1 percentage point. As risk aversion pervaded the market in the second half of the fiscal year and the low-interest-rate environment persisted, investors favored the dividend-rich stocks of larger, more stable companies. Total Returns Ten Years Ended September 30, 2011 Average Annual Return Wellesley Income Fund Investor Shares 6.15% Wellesley Composite Index 5.47 Mixed-Asset Target Allocation Conservative Funds Average 3.55 Wellesley Composite Index: Weighted 65% bonds and 35% stocks. For bonds: Lehman U.S. Long Credit AA or Better Bond Index through March 31, 2000, and Barclays Capital U.S. Credit A or Better Bond Index thereafter. For stocks: 26% S&P 500/Barra Value Index and 9% S&P Utilities Index through June 30, 1996, when the utilities component was split into the S&P Utilities Index (4.5%) and the S&P Telephone Index (4.5%); as of January 1, 2002, the S&P Telephone Index was replaced by the S&P Integrated Telecommunication Services Index; as of July 1, 2006, the S&P 500/Barra Value Index was replaced by the S&P 500/Citigroup Value Index; as of August 1, 2007, the three stock indexes were replaced by the FTSE High Dividend Yield Index. Mixed-Asset Target Allocation Conservative Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 Energy stocks (+15%) were Wellesley’s star equity performers. Big oil companies were among the biggest contributors to return as the integrated-energy giants shrugged off the retreat in still high oil prices. The advisor’s selections among semiconductor suppliers allowed its information technology portfolio (+15%) to outperform the IT stocks in the FTSE index by a large margin. Other positive contributions came from the retail arena, as the market responded favorably to an uptick in consumer spending. Financial companies were the poorest performers during the fiscal year, but the fund’s financial holdings did better. For example, the advisor’s selections in the insurance industry gained about 10%—a sharp contrast to the –9% loss posted by insurance companies listed in the FTSE index. However, selections in two sectors—industrials and health care—weighed down fund performance relative to the benchmark. The fund’s industrial holdings performed poorly, returning –9%. And within the health care sector, pharmaceutical companies whose stock prices fell were notable detractors. The fund has managed to benefit from the best of both worlds As we so often note, performance over the long term is what counts, and Wellesley Income Fund’s performance over the past ten years has been outstanding. Historically, an all-stock portfolio has typically done better than an all-bond portfolio over longer periods. But two severe bear markets crimped the returns from stocks over the past decade, giving less volatile bonds an advantage. Wellesley’s emphasis on bonds thus helped its performance during the period. But because of its strong security selection, the advisor managed to outperform both the overall U.S. stock and bond markets without making dramatic changes to the fund’s relatively steady mix of approximately two-thirds bonds and one-third stocks. The broad stock market returned about 4% on average annually over the ten-year period ended September 30, 2011, while the broad taxable bond market returned about 5.5%. Wellesley Investor Shares recorded an average annual return of about 6%, which was also higher than the return of the unmanaged Wellesley Composite Index (5.5%) and the average return of the fund’s peer group (3.6%). 6 This impressive record vividly illustrates the benefit of balanced investing. Often, bonds do well when stocks are suffering, and vice versa. In a balanced fund, stocks and bonds are combined in one portfolio in an effort to smooth out the ups and downs of the markets while still providing growth and income. Through two severe downturns in the stock market and the tumult in the credit markets during the 2007–2009 financial crisis, Wellesley Income Fund steered a steady course that delivered reliable income and, in all but one of the ten fiscal years, a positive 12-month return. Wellesley’s consistent, prudent approach is a credit to Wellington Management Company, the fund’s advisor since its inception on July 1, 1970. Wellington employs experienced professionals who have an established track record in buying investment-grade corporate bonds and stocks of proven, dividend-paying companies. The fund’s ongoing cost advantage, one shared by all Vanguard funds, has also been an important contributor, allowing more of your fund’s returns to be passed on to you. A balanced, prudent approach never goes out of style As seasoned investors know, long-term investing means experiencing some adversity as well as prosperity. And while the financial markets are always unpredictable, they have been especially volatile in recent years. The time-tested way to keep your portfolio on track is to maintain a balanced approach—one characterized by Vanguard Wellesley Income Fund’s income-plus-growth strategy. Throughout its long tenure as the advisor to Wellesley, through all kinds of markets, Wellington Management has consistently emphasized the principles of balance, diversification, low turnover, and low costs. Wellesley’s longtime shareholders have been rewarded with both consistent income and opportunities for growth. We hope you can apply Wellesley’s proven approach to your investment plan as a whole. No matter what your long-term goals and tolerance for risk, this prudent method can be used to help build enduring wealth. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer October 14, 2011 7 Advisor’s Report Investor Shares of the Wellesley Income Fund returned 4.86% for the fiscal year ended September 30, 2011. The composite benchmark returned 5.41%. The fund’s fixed income holdings returned 4.09% for the year, trailing the 4.39% return of the bond portfolio’s benchmark. Wellesley’s stock portfolio returned 5.57%, lagging its equity benchmark return of 6.83%. Investment environment Early in the fiscal year, the fixed income markets enjoyed renewed health and liquidity. Prices on the most distressed sectors of the market—commercial mortgage-backed securities, residential mortgage-backed securities (MBS), and high-yield bonds—provided the most attractive returns. Despite the sovereign debt crisis in Europe, the U.S. bond markets behaved as if they were immune to potential contagion. Prices and demand recovered enough for the Federal Reserve to begin liquidating its Maiden Lane non-agency residential mortgage securities, the Treasury to start liquidating its agency MBS holdings, and the Federal Reserve to convert its mortgage holdings into Treasury holdings. Investment-grade corporate bonds, where we concentrate our investments, performed well as healthy corporate earnings, access to cheap capital and funding, and strong balance sheets supported lower risk premiums and narrower credit spreads. Equity markets also benefited from favorable marketplace sentiment early in the period, and U.S. stocks, as defined by the S&P 500 Index, recorded healthy gains. But then the environment changed. The second half of the fund’s fiscal year proved far less kind to the capital markets than the first had been. Equities tumbled and so-called safe-haven assets, such as U.S. Treasuries, rallied. Higher oil prices caused by unrest in the Middle East and North Africa and business interruptions from the Japanese earthquake and tsunami overshadowed faltering economic growth. Sovereign credit concerns, originally thought to be isolated in Europe, increased as European Central Bank and European Union actions to provide liquidity did little to convince investors that these efforts would have lasting effects. This concern eventually extended to the banks heavily invested in the bonds of the troubled countries. We saw a somewhat messy resolution to the U.S. debt-ceiling debate, which led to a downgrade of the U.S. credit rating by Standard & Poor’s. In the midst of this, we learned that economic conditions were weaker than had been predicted. The prevailing investment theme quickly reverted back to risk reduction and liquidity preservation. The residential mortgage market remains broken. The backlog of homes unsold, moving through foreclosure, or likely to enter this process is high. The outlook for the housing market is not meaningfully better, as the future of Fannie Mae and Freddie Mac remains uncertain and prospective mortgage underwriting rules are largely undetermined. The asset-backed sector is less troubled, with most issuance in the auto and student loan sectors. Issuance of credit card asset- 8 backed securities is minimal as banks choose to retain these assets. As expected, issuance of non-agency residential mortgage securities has also been subdued. The fund’s successes The bond portion of the fund delivered a positive absolute return, although relative results were slightly behind those of the fund’s high-quality corporate bond bench- mark. Sector allocation helped relative returns, including out-of-benchmark positions in mortgage-backed securities. In the stock portfolio, security selection within information technology (IT) and financials contributed most. Within IT, Maxim Integrated Products and Taiwan Semiconductor were among the standouts. Maxim, a leading international supplier of quality analog and mixed-signal semiconductors, was the top relative contributor for the period, based on good quarterly results and a solid business outlook. We continue to own the company because our long-term thesis on growth and margin improvement is still on track. Taiwan Semiconductor performed well, retaining its strong competitive position within the semiconductor industry. We eliminated our position because the shares were fully valued and the supply-demand balance in the semiconductor foundry business was becoming unfavorable. Within financials, insurance brokerage company Marsh & McLennan remained strong on expectations of a firming pricing environment. We continue to hold our position because we believe the company is entering a period of significant acceleration in revenues and earnings as demand picks up. In addition, the start of a strong insurance pricing cycle based on the spike in natural disasters should increase commission revenues. The stock offers an attractive price/earnings multiple, strong earnings growth, and high-quality cash generation. The fund’s shortfalls In the bond portion of the fund, security selection detracted most from relative returns. Our holdings in the insurance sector, in particular, underperformed their counterparts within the benchmark. In the stock portfolio, health care and industrials were the laggards. Within health care, Merck and AstraZeneca detracted most. Merck shares came under pressure because of concerns regarding patent expirations and new drug approvals. We have added to our position on this weakness. We also continue to hold AstraZeneca. The company’s long-term outlook remains bright, buttressed by protected products such as Crestor, as well as growth opportunities in emerging markets. The shares are attractively valued and offer a solid dividend yield. Within industrials, Waste Management and 3M underperformed. Waste Management’s shares fell because of lower volumes and weaker pricing, leading to lower-than-expected earnings results. We continue to hold the stock; the sector should hold up well because it is nondiscretionary and not dependent on government spending. Its dividend yield is also attractive. 9 The fund’s positioning Within our corporate bond holdings, we remain broadly diversified and currently have overweight positions in consumer cyclicals, telecommunications, and utilities. We also have a modest overweight in REITs, which we have been reducing. Our biggest underweight positions are in banks and finance companies, sovereigns such as Italy, China, and South Korea, and noncorporate issues such as those from the supranationals. Liquidity in the corporate bond market continues to be challenged during periods of uncertainty. We build it into the fund by holding more liquid securities such as Treasuries, agency MBS, and other bonds that can be converted to cash relatively quickly and at low transaction costs. Some of our corporate bond holdings, such as utility operating companies and consumer staples, are considered defensive; their prices and liquidity hold up relatively well in poor credit environments. We are inclined to keep the average duration close to neutral versus the benchmark, as persistent government involvement in the markets (including negligible short-term rates, large asset purchases, and ongoing purchases of Treasury securities) makes outcomes difficult to predict. We still favor the corporate bond sector, as this component of the economy has weathered the cycle relatively well. As long as these companies continue to protect their balance sheets and maintain ample liquidity, their quality should hold up over the long term. Within the equity portfolio, our most overweight sector positions relative to the benchmark index are in financials and consumer discretionary, and our most underweight are in utilities, industrials, and energy. Consumer staples is currently the biggest absolute sector weighting. Our largest purchases over the past 12 months included the energy firm Royal Dutch Shell, asset manager BlackRock, health care products giant Johnson & Johnson, telecommunications provider Vodafone, and consumer staples bellwether Procter & Gamble. Our sales included names that reached or approached our target prices, such as Toronto-Dominion Bank and Taiwan Semiconductor. We also sold Total SA and HSBC Holdings because of eroding fundamentals, and Marathon Oil because of its insufficient yield. Respectfully, John C. Keogh Senior Vice President and Fixed Income Portfolio Manager W. Michael Reckmeyer, III, CFA Senior Vice President and Equity Portfolio Manager Wellington Management Company, LLP October 14, 2011 10 Wellesley Income Fund Fund Profile As of September 30, 2011 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWINX VWIAX Expense Ratio 1 0.28% 0.21% 30-Day SEC Yield 3.26% 3.32% Equity Characteristics FTSE High DJ Dividend U.S. Total Yield Market Fund Index Index Number of Stocks 61 427 3,717 Median Market Cap $52.5B $79.5B $28.7B Price/Earnings Ratio 11.8x 12.7x 13.6x Price/Book Ratio 1.9x 2.1x 1.9x Return on Equity 20.8% 21.9% 19.1% Earnings Growth Rate 3.0% 3.6% 7.3% Dividend Yield 4.0% 3.7% 2.2% Foreign Holdings 5.0% 0.0% 0.0% Turnover Rate 48% — — Short-Term Reserves 1.8% — — Fixed Income Characteristics Barclays Credit A or Barclays Better Aggregate Fund Index BondIndex Number of Bonds 560 2,635 7,844 Yield to Maturity (before expenses) 3.2% 3.2% 2.4% Average Coupon 4.6% 4.8% 4.1% Average Duration 6.0 years 6.4 years 5.0 years Average Effective Maturity 9.5 years 9.7 years 7.2 years Total Fund Volatility Measures DJ Wellesley U.S. Total Composite Market Index Index R-Squared 0.98 0.74 Beta 0.93 0.36 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio) Chevron Corp. Integrated Oil & Gas 4.6% Johnson & Johnson Pharmaceuticals 4.4 Merck & Co. Inc. Pharmaceuticals 3.9 Royal Dutch Shell plc Integrated Oil & Class B Gas 3.8 Home Depot Inc. Home Improvement Retail 3.7 Pfizer Inc. Pharmaceuticals 3.4 Marsh & McLennan Cos. Inc. Insurance Brokers 3.2 AT&T Inc. Integrated Telecommunication Services 3.2 Kimberly-Clark Corp. Household Products 3.0 Philip Morris International Inc. Tobacco 2.7 Top Ten 35.9% Top Ten as % of Total Net Assets 13.1% The holdings listed exclude any temporary cash investments and equity index products. Fund Asset Allocation 1 The expense ratios shown are from the prospectus dated January 27, 2011, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2011, the expense ratios were 0.25% for Investor Shares and 0.18% for Admiral Shares. 11 Wellesley Income Fund Sector Diversification (% of equity exposure) FTSE High DJ Dividend U.S. Total Yield Market Fund Index Index Consumer Discretionary 7.9% 6.5% 12.2% Consumer Staples 20.7 20.5 11.0 Energy 12.7 13.5 10.3 Financials 10.0 4.9 14.3 Health Care 13.3 13.3 11.7 Industrials 12.2 14.0 10.6 Information Technology 8.2 9.0 19.4 Materials 3.0 3.0 4.0 Telecommunication Services 4.7 5.9 2.8 Utilities 7.3 9.4 3.7 Sector Diversification (% of fixed income portfolio) Asset-Backed 4.3% Commercial Mortgage-Backed 0.8 Finance 29.7 Foreign 3.1 Government Mortgage-Backed 9.9 Industrial 33.9 Treasury/Agency 5.8 Utilities 6.1 Other 6.4 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of fixed income portfolio) U.S. Government 16.0% Aaa 7.3 Aa 23.2 A 37.9 Baa 13.4 Not Rated 2.2 For information about these ratings, see the Glossary entry for Credit Quality. Equity Investment Focus Fixed Income Investment Focus 12 Wellesley Income Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: September 30, 2001, Through September 30, 2011 Initial Investment of $10,000 Average Annual Total Returns Periods Ended September 30, 2011 Final Value One Five Ten of a $10,000 Year Years Years Investment Wellesley Income Fund Investor Shares 4.86% 5.53% 6.15% $18,157 Dow Jones U.S. Total Stock Market Index 0.31 -0.57 3.93 14,709 Barclays Capital U.S. Aggregate Bond Index 5.26 6.53 5.66 17,349 Wellesley Composite Index 5.41 4.42 5.47 17,027 Mixed-Asset Target Allocation Conservative Funds Average 0.88 2.47 3.55 14,168 Wellesley Composite Index: Weighted 65% bonds and 35% stocks. For bonds: Lehman U.S. Long Credit AA or Better Bond Index through March 31, 2000, and Barclays Capital U.S. Credit A or Better Bond Index thereafter. For stocks: 26% S&P 500/Barra Value Index and 9% S&P Utilities Index through June 30, 1996, when the utilities component was split into the S&P Utilities Index (4.5%) and the S&P Telephone Index (4.5%); as of January 1, 2002, the S&P Telephone Index was replaced by the S&P Integrated Telecommunication Services Index; as of July 1, 2006, the S&P 500/Barra Value Index was replaced by the S&P 500/Citigroup Value Index; as of August 1, 2007, the three stock indexes were replaced by the FTSE High Dividend Yield Index. Mixed-Asset Target Allocation Conservative Funds Average: Derived from data provided by Lipper Inc. See Financial Highlights for dividend and capital gains information. 13 Wellesley Income Fund Average Annual Total Returns Periods Ended September 30, 2011 Final Value One Five Ten of a $50,000 Year Years Years Investment Wellesley Income Fund Admiral Shares 4.90% 5.62% 6.24% $91,606 Dow Jones U.S. Total Stock Market Index 0.31 -0.57 3.93 73,544 Barclays Capital U.S. Aggregate Bond Index 5.26 6.53 5.66 86,745 Wellesley Composite Index 5.41 4.42 5.47 85,137 Fiscal-Year Total Returns (%): September 30, 2001, Through September 30, 2011 14 Wellesley Income Fund Financial Statements Statement of Net Assets—Investments Summary As of September 30, 2011 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets U.S. Government and Agency Obligations U.S. Government Securities United States Treasury Note/Bond 1.500% 6/30/16 357,000 367,153 1.6% United States Treasury Note/Bond 4.750% 2/15/41 85,000 116,557 0.5% United States Treasury Note/Bond 4.375% 5/15/41 80,000 103,687 0.5% 587,397 2.6% Agency Notes † 237,022 1.0% Conventional Mortgage-Backed Securities 1,2,3 Freddie Mac Gold Pool 3.500% 10/1/41 366,000 375,721 1.6% 1,2,3 Freddie Mac Gold Pool 4.000% 6/1/13–8/1/41 966,360 1,013,201 4.4% Freddie Mac Non Gold Pool 4.000% 2/1/41 2,788 2,922 0.0% Conventional Mortgage-Backed Securities—Other † 18,664 0.1% 1,410,508 6.1% Nonconventional Mortgage-Backed Securities Freddie Mac REMICS 3.500% 3/15/31 4,095 4,202 0.0% Freddie Mac REMICS 4.000% 12/15/30–4/15/31 77,206 83,595 0.4% Nonconventional Mortgage-Backed Securities—Other † 21,403 0.1% 109,200 0.5% Total U.S. Government and Agency Obligations (Cost $2,198,089) 10.2% Asset-Backed/Commercial Mortgage-Backed Securities Citibank Omni Master Trust 3.350% 8/15/16 41,580 42,334 0.2% GE Equipment Small Ticket LLC 1.450% 1/21/18 13,388 13,498 0.1% 4 Asset-Backed/Commercial Mortgage-Backed Securities—Other † 556,556 2.4% Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $606,338) 2.7% 15 Wellesley Income Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets Corporate Bonds Finance Banking Bank of America Corp. 3.625%–7.375% 1/15/13–5/13/21 192,540 180,309 0.8% Bank One Corp. 7.750% 7/15/25 25,000 29,042 0.1% Bear Stearns Cos. LLC 7.250% 2/1/18 14,860 17,436 0.1% Citigroup Inc. 3.953%–8.500% 1/15/15–7/15/39 263,157 261,891 1.1% Goldman Sachs Group Inc. 3.625%–7.500% 10/15/13–2/1/41 254,723 257,634 1.1% 1 JPMorgan Chase & Co. 3.150%–7.900% 9/15/14–12/29/49 232,325 244,920 1.1% Merrill Lynch & Co. Inc. 5.000%–6.875% 2/3/14–1/29/37 77,000 69,936 0.3% Morgan Stanley 3.800%–7.300% 5/13/14–4/1/32 243,425 239,555 1.0% Wachovia Bank NA 4.800% 11/1/14 19,640 20,917 0.1% Wachovia Corp. 4.875%–6.605% 2/15/14–10/1/25 58,245 62,977 0.3% Wells Fargo & Co. 3.625%–5.625% 10/1/14–12/11/17 95,400 103,688 0.5% Wells Fargo Bank NA 5.950% 8/26/36 25,000 26,578 0.1% Wells Fargo Financial Inc. 5.500% 8/1/12 34,100 35,374 0.2% 4 Banking—Other † 1,553,295 6.7% Brokerage † 26,541 0.1% Finance Companies General Electric Capital Corp. 6.750% 3/15/32 75,000 85,104 0.4% General Electric Capital Corp. 2.950%–6.875% 1/15/13–1/10/39 184,045 195,725 0.8% Finance Companies—Other † 12,640 0.1% 4 Insurance † 586,580 2.5% Other Finance † 25,967 0.1% 4 Real Estate Investment Trusts † 182,288 0.8% 4,218,397 18.3% Industrial Basic Industry † 116,675 0.5% 4 Capital Goods † 393,956 1.7% Communication AT&T Inc. 2.500%–6.550% 8/15/15–9/1/40 173,047 188,872 0.8% BellSouth Corp. 6.000% 11/15/34 34,000 36,901 0.2% Michigan Bell Telephone Co. 7.850% 1/15/22 25,000 31,944 0.1% 4 Communication—Other † 825,970 3.6% Consumer Cyclical Home Depot Inc. 3.950%–5.400% 3/1/16–9/15/20 10,500 11,499 0.1% 4 Consumer Cyclical—Other † 744,950 3.2% Consumer Noncyclical Bestfoods 6.625% 4/15/28 25,000 34,276 0.1% Johnson & Johnson 2.150%–6.730% 5/15/13–11/15/23 35,895 42,870 0.2% Kimberly-Clark Corp. 6.250% 7/15/18 25,000 30,887 0.1% Kraft Foods Inc. 4.125%–6.875% 11/1/11–2/9/40 50,626 58,013 0.3% Merck & Co. Inc. 3.875%–5.300% 12/1/13–1/15/21 78,570 87,714 0.4% Pfizer Inc. 5.350%–6.200% 3/15/15–3/15/19 48,210 57,802 0.2% Philip Morris International Inc. 4.125%–4.500% 3/26/20–5/17/21 40,705 44,713 0.2% Unilever Capital Corp. 4.250% 2/10/21 78,185 89,058 0.4% Wyeth 5.950% 4/1/37 15,000 19,134 0.1% 4 Consumer Noncyclical—Other † 1,034,232 4.5% 16 Wellesley Income Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets Energy Burlington Resources Finance Co. 6.500% 12/1/11 25,000 25,211 0.1% ConocoPhillips 7.000% 3/30/29 11,500 15,320 0.1% ConocoPhillips Canada Funding Co. I 5.625% 10/15/16 25,000 29,010 0.1% Shell International Finance BV 3.100%–4.375% 6/28/15–3/25/20 56,000 61,070 0.3% Texaco Capital Inc. 8.625% 4/1/32 25,000 40,186 0.2% 4 Energy—Other † 211,412 0.9% 4 Other Industrial † 25,428 0.1% Technology † 464,372 2.0% 4 Transportation † 72,444 0.3% 4,793,919 20.8% Utilities 4 Electric † 770,641 3.3% 4 Natural Gas † 99,571 0.4% 870,212 3.7% Total Corporate Bonds (Cost $9,220,124) 42.8% 4 Sovereign Bonds (U.S. Dollar-Denominated) (Cost $408,224) † 1.9% Taxable Municipal Bonds (Cost $ 767,440) † 3.9% Shares Common Stocks Consumer Discretionary Home Depot Inc. 9,279,890 305,030 1.3% McDonald’s Corp. 2,280,970 200,315 0.9% Mattel Inc. 3,507,040 90,797 0.4% Consumer Discretionary—Other † 59,203 0.2% 655,345 2.8% Consumer Staples Kimberly-Clark Corp. 3,479,180 247,057 1.1% Philip Morris International Inc. 3,648,250 227,578 1.0% Kraft Foods Inc. 6,226,210 209,076 0.9% Sysco Corp. 6,664,390 172,608 0.7% Unilever NV 5,322,070 167,592 0.7% PepsiCo Inc. 2,439,780 151,022 0.6% Altria Group Inc. 4,196,030 112,496 0.5% Procter & Gamble Co. 1,666,880 105,313 0.5% Imperial Tobacco Group plc 2,847,259 96,088 0.4% General Mills Inc. 2,497,450 96,077 0.4% HJ Heinz Co. 1,753,020 88,492 0.4% Consumer Staples—Other † 41,909 0.2% 1,715,308 7.4% Energy Chevron Corp. 4,145,010 383,496 1.7% Royal Dutch Shell plc Class B 10,217,585 317,919 1.4% ConocoPhillips 3,111,750 197,036 0.9% Exxon Mobil Corp. 2,074,710 150,686 0.6% 1,049,137 4.6% 17 Wellesley Income Fund Market Percentage Value of Net Shares ($000) Assets Financials Marsh & McLennan Cos. Inc. 10,138,540 269,077 1.2% M&T Bank Corp. 1,841,010 128,687 0.5% Chubb Corp. 1,990,530 119,412 0.5% National Bank of Canada 1,633,070 108,918 0.5% BlackRock Inc. 734,900 108,773 0.5% JPMorgan Chase & Co. 793,800 23,909 0.1% Financials—Other † 72,865 0.3% 831,641 3.6% Health Care Johnson & Johnson 5,762,530 367,131 1.6% Merck & Co. Inc. 9,937,410 325,053 1.4% Pfizer Inc. 15,746,630 278,400 1.2% AstraZeneca plc ADR 2,924,060 129,711 0.6% 1,100,295 4.8% Industrials General Electric Co. 12,899,660 196,591 0.9% 3M Co. 2,352,930 168,917 0.7% Waste Management Inc. 4,515,660 147,030 0.6% Illinois Tool Works Inc. 3,403,700 141,594 0.6% Eaton Corp. 3,652,450 129,662 0.6% Industrials—Other † 224,405 1.0% 1,008,199 4.4% Information Technology Intel Corp. 10,063,140 214,647 0.9% Analog Devices Inc. 5,585,770 174,556 0.8% Maxim Integrated Products Inc. 7,367,250 171,878 0.7% Linear Technology Corp. 3,602,970 99,622 0.4% Information Technology—Other † 16,233 0.1% 676,936 2.9% Materials EI du Pont de Nemours & Co. 2,551,590 101,987 0.4% Nucor Corp. 2,660,420 84,176 0.4% Materials—Other † 66,397 0.3% 252,560 1.1% Telecommunication Services AT&T Inc. 9,405,975 268,258 1.2% Vodafone Group plc ADR 4,884,400 125,285 0.5% 393,543 1.7% Utilities Xcel Energy Inc. 5,323,890 131,447 0.6% NextEra Energy Inc. 1,797,810 97,118 0.4% American Electric Power Co. Inc. 2,215,960 84,251 0.3% Utilities—Other † 292,564 1.3% 605,380 2.6% Total Common Stocks (Cost $7,390,557) 35.9% 18 Wellesley Income Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets Temporary Cash Investments Repurchase Agreements Bank of America Securities, LLC (Dated 9/30/11, Repurchase Value $60,700,000, collateralized by Federal Home Loan Mortgage Corp. 5.500%, 3/1/36, Federal National Mortgage Assn. 3.817%, 9/1/40) 0.080% 10/3/11 60,700 60,700 0.3% Deutsche Bank Securities, Inc. (Dated 9/30/11, Repurchase Value $76,000,000, collateralized by U.S. Treasury Note/Bond 0.125%, 9/30/13) 0.050% 10/3/11 76,000 76,000 0.3% HSBC Bank USA (Dated 9/30/11, Repurchase Value $119,201,000, collateralized by Federal Home Loan Mortgage Corp. 4.500%–6.000%, 8/1/37–10/1/40) 0.080% 10/3/11 119,200 119,200 0.5% RBS Securities, Inc. (Dated 9/30/11, Repurchase Value $163,002,000, collateralized by Government National Mortgage Assn. 1.950%–5.390%, 5/20/60–9/20/61) 0.140% 10/3/11 163,000 163,000 0.7% 418,900 1.8% Total Temporary Cash Investments (Cost $418,900) 1.8% Total Investments (Cost $21,009,672) 99.2% Other Assets and Liabilities Other Assets 5 658,143 2.9% Liabilities (479,151) (2.1%) 178,992 0.8% Net Assets 100.0% 19 Wellesley Income Fund At September 30, 2011, net assets consisted of: Amount ($000) Paid-in Capital 21,580,162 Overdistributed Net Investment Income (17,728) Accumulated Net Realized Losses (367,856) Unrealized Appreciation (Depreciation) Investment Securities 1,882,486 Futures Contracts (5,582) Foreign Currencies (332) Net Assets Investor Shares—Net Assets Applicable to 452,566,400 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 9,874,546 Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 249,651,443 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 13,196,604 Net Asset Value Per Share—Admiral Shares See Note A in Notes to Financial Statements. † Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 Includes securities purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of September 30, 2011. 4 Certain of the fund’s securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2011, the aggregate value of these securities was $1,704,807,000, representing 7.4% of net assets. 5 Cash of $6,878,000 has been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 20 Wellesley Income Fund Statement of Operations Year Ended September 30, 2011 ($000) Investment Income Income Dividends 1 291,008 Interest 546,226 Security Lending 1,865 Total Income 839,099 Expenses Investment Advisory Fees—Note B Basic Fee 9,972 Performance Adjustment 1,404 The Vanguard Group—Note C Management and Administrative—Investor Shares 15,783 Management and Administrative—Admiral Shares 12,643 Marketing and Distribution—Investor Shares 2,553 Marketing and Distribution—Admiral Shares 2,083 Custodian Fees 183 Auditing Fees 27 Shareholders’ Reports—Investor Shares 208 Shareholders’ Reports—Admiral Shares 64 Trustees’ Fees and Expenses 40 Total Expenses 44,960 Net Investment Income 794,139 Realized Net Gain (Loss) Investment Securities Sold 299,736 Futures Contracts (67,577) Swap Contracts 3,138 Foreign Currencies 24 Realized Net Gain (Loss) 235,321 Change in Unrealized Appreciation (Depreciation) Investment Securities (109,435) Futures Contracts (5,582) Foreign Currencies (337) Change in Unrealized Appreciation (Depreciation) (115,354) Net Increase (Decrease) in Net Assets Resulting from Operations 914,106 1 Dividends are net of foreign withholding taxes of $3,586,000. See accompanying Notes, which are an integral part of the Financial Statements. 21 Wellesley Income Fund Statement of Changes in Net Assets Year Ended September 30, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 794,139 630,298 Realized Net Gain (Loss) 235,321 225,723 Change in Unrealized Appreciation (Depreciation) (115,354) 1,011,445 Net Increase (Decrease) in Net Assets Resulting from Operations 914,106 1,867,466 Distributions Net Investment Income Investor Shares (344,265) (355,830) Admiral Shares (456,843) (278,229) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (801,108) (634,059) Capital Share Transactions Investor Shares (263,041) 1,340,723 Admiral Shares 5,205,414 1,646,688 Net Increase (Decrease) from Capital Share Transactions 4,942,373 2,987,411 Total Increase (Decrease) 5,055,371 4,220,818 Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed (overdistributed) net investment income of ($17,728,000) and ($12,683,000). See accompanying Notes, which are an integral part of the Financial Statements. 22 Wellesley Income Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended September 30, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .819 .819 .914 .981 .933 Net Realized and Unrealized Gain (Loss) on Investments .224 1.622 .703 (2.421) 1.015 Total from Investment Operations 1.043 2.441 1.617 (1.440) 1.948 Distributions Dividends from Net Investment Income (.823) (.821) (.916) (1.002) (.926) Distributions from Realized Capital Gains — — (.321) (.258) (.672) Total Distributions (.823) (.821) (1.237) (1.260) (1.598) Net Asset Value, End of Period Total Return 1 4.86% 12.45% 9.01% -6.72% 9.16% Ratios/Supplemental Data Net Assets, End of Period (Millions) $9,875 $10,061 $8,021 $7,281 $8,038 Ratio of Total Expenses to Average Net Assets 2 0.25% 0.28% 0.31% 0.25% 0.25% Ratio of Net Investment Income to Average Net Assets 3.76% 3.99% 5.00% 4.60% 4.21% Portfolio Turnover Rate 48% 3 30% 53% 27% 21% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of 0.01%, 0.01%, 0.01%, 0.00%, and 0.00%. 3 Includes 15% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 23 Wellesley Income Fund Financial Highlights Admiral Shares For a Share Outstanding Year Ended September 30, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income 2.021 2.019 2.259 2.430 2.312 Net Realized and Unrealized Gain (Loss) on Investments .528 3.936 1.713 (5.865) 2.454 Total from Investment Operations 2.549 5.955 3.972 (3.435) 4.766 Distributions Dividends from Net Investment Income (2.029) (2.025) (2.264) (2.480) (2.298) Distributions from Realized Capital Gains — — (.778) (.625) (1.628) Total Distributions (2.029) (2.025) (3.042) (3.105) (3.926) Net Asset Value, End of Period Total Return 4.90% 12.54% 9.14% -6.63% 9.25% Ratios/Supplemental Data Net Assets, End of Period (Millions) $13,197 $7,955 $5,774 $5,116 $5,450 Ratio of Total Expenses to Average Net Assets 1 0.18% 0.21% 0.21% 0.15% 0.15% Ratio of Net Investment Income to Average Net Assets 3.83% 4.06% 5.10% 4.70% 4.31% Portfolio Turnover Rate 48% 2 30% 53% 27% 21% 1 Includes performance-based investment advisory fee increases (decreases) of 0.01%, 0.01%, 0.01%, 0.00%, and 0.00%. 2 Includes 15% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 24 Wellesley Income Fund Notes to Financial Statements Vanguard Wellesley Income Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. Certain of the fund’s investments are in corporate debt instruments; the issuers’ abilities to meet their obligations may be affected by economic developments in their respective industries. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. 25 Wellesley Income Fund Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 4. Swap Contracts: The fund may invest in credit default swaps to adjust the overall credit risk of the fund or to actively overweight or underweight credit risk to a specific issuer or group of issuers. The fund has sold credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. The fund has also purchased credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional principal amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The notional amounts of swap contracts are not recorded in the Statement of Net Assets. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the fund under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the fund (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the fund) will be significantly less than the amount paid by the fund and, in a physically settled swap, the fund may receive an illiquid debt instrument. A risk for all types of swaps is that a counterparty will default on its obligation to pay net amounts due to the fund. The fund’s maximum risk of loss from counterparty credit risk is the amount of unrealized appreciation on the swap contract. This risk is mitigated by entering into swaps only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Statement of Net Assets. 26 Wellesley Income Fund The fund had no open swap contacts at September 30, 2011. 5. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may enter into TBA sells to reduce its exposure to the mortgage-backed securities market or in order to dispose of mortgage-backed securities it owns under delayed-delivery arrangements. For TBA purchases, the fund maintains cash or short-term investments until settlement date in an amount sufficient to meet the purchase price. 6. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities, and is compensated by interest earned on the proceeds of the initial sale and by a lower price on the securities to be repurchased. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the fund’s portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold (Other Assets) or Payables for Investment Securities Purchased (Liabilities) in the Statement of Net Assets. The primary risk associated with mortgage dollar rolls is that a counterparty will default on its obligations to deliver purchased securities. This risk is mitigated by entering into mortgage dollar rolls with only highly rated counterparties, allocating transactions among numerous counterparties, and monitoring exposure to each counterparty. In April 2011, the Financial Accounting Standards Board adopted Accounting Standards Update (ASU) 2011-03, “Transfers and Servicing (Topic 860)—Reconsideration of Effective Control for Repurchase Agreements.” The ASU takes effect for periods beginning after December 15, 2011. Under the ASU, certain mortgage-dollar-roll transactions that previously would have been accounted for as purchases and sales may be accounted for as financing transactions. Treating these transactions as financing would have no impact on total return, but certain transactions that previously resulted in realized gains and losses would instead be reflected in net income and unrealized gains and losses. Management is currently assessing whether the ASU will affect the accounting for the fund’s mortgage-dollar-roll transactions. 7. Repurchase Agreements: The fund invests in repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. 8. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (September 30, 2008–2011), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 9. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 27 Wellesley Income Fund 10. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 11. Other: Dividend income is recorded on the ex-dividend date. Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. Wellington Management Company, LLP , provides investment advisory services to the fund for a fee calculated at an annual percentage rate of average net assets. The basic fee is subject to quarterly adjustments based on the fund’s performance for the preceding three years relative to a combined index comprising the Barclays Capital U.S. Credit A or Better Bond Index and the FTSE High Dividend Yield Index. For the year ended September 30, 2011, the investment advisory fee represented an effective annual basic rate of 0.05% of the fund’s average net assets before an increase of $1,404,000 (0.01%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At September 30, 2011, the fund had contributed capital of $3,825,000 to Vanguard (included in Other Assets), representing 0.02% of the fund’s net assets and 1.53% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
